Citation Nr: 0528264	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility to education benefits under 38 U.S.C. Chapter 30 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1985 
and from May 1991 to October 1991.  Records in his claims 
file reflect additional National Guard service.



Procedural history

This case comes before the Board of Veterans' Appeals on 
appeal from a letter issued in February 2004 by the 
Department of Veterans Affairs Regional Office (the RO) in 
Muskogee, Oklahoma, which informed the veteran that he was 
deemed to be ineligible for education benefits awarded under 
38 U.S.C. Chapter 30 (Montgomery GI Bill).  The veteran 
indicated disagreement with that determination and, after 
being issued a Statement of the Case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in May 2004.


FINDINGS OF FACT

1.  The veteran entered active military duty in May 1981 and 
separated from active service in May 1985.

2.  The veteran did not serve on active duty for three 
continuous years subsequent to June 30, 1985.

3.  The veteran did not have active service without a break 
for the period from October 19, 1984 through June 30, 1985.

4.  The veteran did not participate in the Post-Vietnam Era 
Veterans Educational Assistance Program.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code 
have not been met. 38 U.S.C.A. §§ 3011, 3018C (West 2002); 38 
C.F.R. §§ 21.7042, 21.7044, 21.7045 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to education benefits 
under the Montgomery GI Bill.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

For two reasons, set out immediately below, the Board 
concludes that the VCAA is inapplicable in this case. 

First, VA educational programs have their own provisions that 
address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) "if a formal claim for educational assistance is 
incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of § 
21.1032(d)."  To that end, the Board recognizes that the RO 
advised the veteran by letter as to the additional 
information needed to complete his claim.  In particular, he 
was requested to forward to the RO the member copy of all his 
DD Forms 214, copies of his orders for all active guard 
service, and a copy of his DD Form 2366 election for MGIB-
Chapter 30 benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures does 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) [VCAA notice 
was not required in case involving a waiver request].  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2004) for claims under Chapter 30, not the 
VCAA.  

Second, the Court has held that, where the facts averred by 
the claimant could never satisfy the requirements necessary 
to substantiate the claim, any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein. [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter]. 
See also VAOPGCPREC 5-2004 (June 23, 2004) [VA is not 
required to meet the VCAA duties to notify or assist a 
claimant where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit].  
Because interpretation of a statute is dispositive of the 
issue addressed in this decision, the Board finds additional 
efforts to notify or assist the veteran is not required.
 
Analysis

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provide, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  See 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates.  See 
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2004).

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a).  Of critical importance in this case is 
the requirement that the individual must, after June 30, 
1985, either (i) first become a member of the Armed Forces, 
or (ii) first enter on active duty as a member of the Armed 
Forces.  38 C.F.R. § 20.7042(a)(1).  The claimant must also 
(i) serve at least three years of continuous active duty in 
the Armed Forces, or (ii) in the case of an individual whose 
initial period of active duty is less than three years, serve 
at least two years of continuous active duty in the Armed 
Forces.  38 C.F.R. § 20.7042(a)(2).

Under these provisions, a veteran is only eligible for 
Chapter 30 educational assistance is he or she first entered 
active service after June 30, 1985.  In the instant case, the 
veteran entered service in May 1981, prior to this date.  He 
is, accordingly, not eligible for Chapter 30 education 
benefits under these criteria.

However, pursuant to 38 C.F.R. § 21.7044, a veteran who was 
eligible for Chapter 34 education benefits may, in certain 
circumstances, rely on that eligibility to establish 
eligibility for Chapter 30 education benefits.  In pertinent 
part, this section stipulates that, in order to establish 
Chapter 30 eligibility based solely on active duty service, a 
Chapter 34 eligible veteran must: (1) have been on active 
duty any time during the period beginning on October 19, 
1984, and ending on June 30, 1985, and continued on active 
duty without a break in service; (2) after June 30, 1985, 
serve at least three years continuous active duty in the 
Armed Forces (with exceptions for involuntary or medical 
discharges); and (3) on completion of the required active 
service, either continued on active duty, was discharged or 
retired under honorable conditions, or released from active 
duty for further service in the reserves.  38 C.F.R. § 
21.7044(a).

In the instant case, while the veteran had been on active 
duty during the qualifying period (between October 19, 1984 
and July 1, 1985), he did not serve for at least three years 
continuous active duty in the Armed Forces after June 30, 
1985.  The evidence shows that his active service subsequent 
to June 30, 1985 was not continuous (without a break in 
service); a break in service occurred in May 1985, prior to 
June 30, 1985.  In addition, his subsequent active service 
totalled only approximately five months.  While the 
provisions of 38 C.F.R. § 21.7044(a) set forth several 
exceptions to the three-year minimum (e.g., release from 
active duty due to a service-connected disability, for a pre-
existing medical condition, for hardship reasons), none of 
these exceptions are applicable in this instance.  The 
veteran is therefore not eligible for conversion from Chapter 
34 to Chapter 30 eligibility based on his active service 
alone.

Eligibility may also be established based on a combination of 
active duty and reserve service.  In that regard, § 21.7044 
provides, in pertinent part, that, in order to establish 
Chapter 30 eligibility based on a combination of active duty 
and reserve service, a Chapter 34 eligible veteran must: (1) 
have been on active duty on October 19, 1984 and served 
without a break in service from October 19, 1984 through June 
30, 1985; (2) after June 30, 1985, served at least two 
additional years of continuous active duty; and (3) after 
completion of the required active service, have served at 
least four continuous years service in the Selected Reserve.  
38 C.F.R. § 21.7044(b).

Again, the veteran fails to qualify.  While he was in active 
service as of October 19, 1984, he separated from active 
service in May 1985 (specifically, May 14, 1985), and thus 
did not serve without a break between October 19, 1984 and 
June 30, 1985.  Moreover, he did not serve an additional two 
years of continuous active duty.

Finally, the veteran is not shown to have elected enrollment 
in the Post-Vietnam Era Veterans' Educational Assistance Act 
Program (VEAP).  Under 38 U.S.C.A. § 3221, each person 
entering military service on or after January 1, 1977 and 
before July 1, 1985 shall have the right to enroll in the 
education benefits program provided by Chapter 30 at any time 
during such person's service on active duty before July 1, 
1985, with a monthly deduction made from the person's 
military pay in an amount ranging from $25 to $100.  In 1996, 
the Veterans' Benefits Improvements Act of 1996, Pub. L. No. 
104- 275, 110 Stat. 3322 (Oct. 9, 1996) (hereinafter Public 
Law 104-275) extended eligibility for the Chapter 30 
(Montgomery GI Bill) program to additional Chapter 32 (VEAP) 
participants.  Under the provisions of Section 106 of Public 
Law 104-275, a Chapter 32 participant with money in the 
Chapter 32 fund could be eligible for Chapter 30 benefits if, 
in pertinent part, the individual was a participant in 
Chapter 32 (VEAP) on October 9, 1996.  More recent statutory 
changes, set forth in the Veterans Benefits and Health 
Improvement Act of 2000, provide for an additional year 
(beginning on November 1, 2000, and ending on October 31, 
2001) for an individual to make an irrevocable election to 
enroll in Chapter 30; however, the individual must have 
participated in VEAP on or before October 9, 1996.

In this case, the veteran never enrolled in VEAP and never 
contributed to VEAP.  The DD Forms 214 for each period of 
active service show that he was not a contributor to VEAP, 
and he has not contended otherwise.  

The veteran has contended that restricting eligibility to 
those persons who entered service subsequent to June 30, 1985 
is "discriminatory."  The eligibility requirements for 
Chapter 30 are prescribed by Congress.  Neither the RO nor 
the Board is free to ignore laws enacted by Congress.  If the 
veteran believes that the law is discriminatory, he may seek 
appropriate legal recourse through Congress itself or through 
the courts.  Constitutional matters, such as equal 
protection,
are not within the jurisdiction of the Board.  See Florentino 
v. Brown, 7 Vet. App. 369, 370 (1995).  The Board observes in 
passing that the veteran does not appear to contend that the 
law is discriminatory based on factors such as race, 
religion, gender, age, national origin and the like.   
Rather, the alleged discrimination is based upon the length 
and dates of his service.  However, the law is replete with 
differences in benefits based on periods of service, such as 
wartime and peacetime service.  Compare 38 U.S.C.A. §§ 1110, 
1131 (West 2004).

The veteran also alleges that he is in fact eligible under 
38 C.F.R. § 21.7044, which pertains to conversion of Chapter 
34 eligibility to Chapter 30 (Montgomery GI Bill) 
eligibility.  He notes, in support of his argument, that he 
had combined active duty service and service in the selected 
reserve after June 30, 1985, thereby satisfying the criteria 
for Chapter 34 eligibility conversion.  As discussed above, 
however, while he was on active duty as of October 19, 1984, 
he separated from service in May 1985, and cannot be 
considered to have continued on active service for the 
complete qualifying period; it must be reiterated that 
eligibility based on combined active duty and service in the 
Selected Reserve, see 38 C.F.R. § 21.7044(b), requires that 
the veteran have been on active duty on October 19, 1984 
(which the veteran was) and have served without a break in 
service from October 19, 1984 through June 30, 1985 (which 
the veteran did not).  

In brief, in order for a veteran to be entitled to Chapter 30 
benefits, the veteran must, as a threshold requirement, have 
entered active duty after June 30, 1985.  
See 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  
As discussed above, the veteran in this instance entered 
active service prior to that date.  In addition, while he had 
service at some time during the period from October 19, 1984 
through June 30, 1985, he separated from service prior to 
June 30, 1985, did not continue on active duty without a 
break in service, and did not have three years of continuous 
subsequent service.  Likewise, he did not have continuous 
active service for the period from October 19, 1984 through 
June 30, 1985, and cannot establish eligibility based on 
combined active duty service and service in the Selected 
Reserves.  38 C.F.R. § 21.7044(b).  Finally, it must be noted 
that he failed to enroll in VEAP while in active service.

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The criteria for 
eligibility to educational assistance benefits under Chapter 
30 have not been met, and the claim, therefore, is denied.  
38 U.S.C.A. § 3011, 3012; 38 C.F.R. §§ 21.7042, 21.7044.  


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


